TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 4, 2013



                                     NO. 03-12-00685-CR


                              Shawn Siddique Abbasi, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 147TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
                   AFFIRMED -- OPINION BY JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on December 9, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the court’s judgment. Therefore, the Court affirms the trial court’s judgment.



Because appellant is indigent and unable to pay costs, no adjudication of costs is made.